Citation Nr: 1755154	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-29 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the cervical spine (claimed as neck pain).  

2.  Entitlement to service connection for right lower extremity condition. 

3.  Entitlement to service connection for left lower extremity condition.

4.  Entitlement to service connection for degenerative arthritis of the lumbosacral spine.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Rescan, Associate Counsel
INTRODUCTION

The Veteran served in the United States Marine Corps from July 1960 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an October 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for degenerative arthritis of the cervical spine.  

2.  In an October 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for a right lower extremity condition.  

3.  In an October 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for a left lower extremity condition.  

4.  In an October 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for degenerative arthritis of the lumbosacral spine.  





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for degenerative arthritis of the cervical spine have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a right lower extremity condition have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a left lower extremity condition have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for degenerative arthritis of the lumbosacral spine have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a Veteran or by his or her authorized representative.  Id. 

In communications dated in October 2016 and June 2017, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, has withdrawn the issues on appeal listed above in the Introduction section.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

Entitlement to service connection for degenerative arthritis of the cervical spine, is dismissed.  

Entitlement to service connection for a right lower extremity condition, is dismissed.  

Entitlement to service connection for a left lower extremity condition, is dismissed.  

Entitlement to service connection for degenerative arthritis of the lumbosacral spine, is dismissed.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


